Order denying motion to discharge lien reversed on the law and the facts, without costs, and motion granted to the extent of discharging all of the lien except the sum of $372.22, representing the labor of the operator of the tractor, as to which sum the motion is denied. In our opinion, the respondent is not entitled to a mechanic’s lien for the value of the use of the tractor. It did not go into the work but remained the property of the respondent and was returned to him upon completion of the contract work. (See Troy Public Works Co. v. City of Yonkers, 207 N. Y. 81.) The appeal from the order denying motion for reargument is dismissed. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.